Citation Nr: 0624891	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a back disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1951 to 
April 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket, which 
was noted during the June 2006 videohearing, was granted by 
the Board for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The issues of entitlement to service connection for a back 
disorder and a bilateral hip disorder, to include as 
secondary to a back disorder, are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record indicates that a right 
shoulder disorder is not related to service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated, 
nor may arthritis be presumed to have been so incurred, by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a right shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a June 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a right shoulder disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Although there is no examination regarding a 
right shoulder disorder, none is required here.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
establish that a right shoulder disorder was incurred in or 
related to service.  

Although the veteran's service separation examination is of 
record, the remaining service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
As such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board notes that in July 2006, after the appeal had been 
certified, the veteran sent additional evidence to the Board 
and waived his right to have the RO readjudicate his claim 
with the additional evidence.  See 38 C.F.R. § 20.1304(c) 
(2005).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's service discharge examination was negative for 
any right shoulder disorder.  

A December 1997 VA medical record indicated normal shoulder 
range of motion, sensation to touch, and strength.  

In a February 1998 private medical record, physical 
examination of the shoulders revealed weakness and pain on 
motion, consistent with chronic rotator cuff disease.  

An August 2003 VA medical record noted the veteran had right 
shoulder pain that he had exacerbated one week prior.  The 
veteran reported the pain had been off and on for the past 
two years.  The diagnosis was right shoulder impingement.  A 
December 2003 VA medical record indicated the veteran 
complained of right shoulder pain of many months and a 
diminished range of motion.  The diagnosis was right rotator 
cuff tear.  Another December 2003 VA record indicated the 
veteran reported a loss of shoulder range of motion and 
strength since an injury to his right shoulder the previous 
summer.  The assessment was rotator cuff involvement with 
significant loss of range of motion and strength.  A December 
2003 VA x-ray report indicated findings consistent with 
chronic rotator cuff repair and advanced degenerative changes 
within the humeral head.  

A January 2004 VA orthopedic consultation note indicated the 
veteran reported severe right shoulder pain and discomfort.  
The examiner reviewed an x-ray that indicated degenerative 
right shoulder with humeral head elevation, consistent with 
rotator cuff insufficiency.  The assessment was severe right 
shoulder degenerative arthritis.  A January 2004 physical 
therapy note indicated the veteran had pain in the range of 
motion.  A March 2004 VA record noted the veteran had severe 
right shoulder chronic rotator cuff arthropathy, secondary to 
chronic rotator cuff tear and humeral head elevation.  In a 
March 2004 VA primary care assessment, osteoarthritis of the 
right shoulder was diagnosed.  

In a May 2004 VA orthopedic consultation note, the veteran 
complained of pain in the right shoulder for the past six 
months.  The veteran reported no traumatic injury prior to 
onset of the pain and no prior right shoulder problems.  Upon 
examination, there was crepitus, limited range of motion, and 
decreased strength with abduction, external rotation, and 
internal rotation, due either to pain or weakness.  Sensation 
was intact throughout.  The examiner reviewed x-rays and 
found complete loss of the glenohumeral joint space and 
obvious degenerative changes at the acromioclavicular joint.  

Another May 2004 VA medical record indicated that the veteran 
complained of increasing difficulty with shoulder mobility.  
The veteran reported that he felt his shoulder injuries were 
related to firing weapons in service.  He reported pain, 
decreased range of motion, and increased bruising and 
discomfort during and after using guns while hunting.  A June 
2004 VA medical record indicated the veteran was seen for 
right glenohumeral arthritis.  The examiner found the 
veteran's shoulder unchanged.  A June 2004 VA x-ray report 
indicated chronic rotator cuff tear with stable arthritic 
degenerative changes within the glenohumeral joint.  

A December 2004 VA medical record indicated the veteran was 
seen for follow-up of right shoulder rotator cuff arthropathy 
with secondary degenerative change.  The veteran reported 
pain upon range of motion and weakness.  Upon examination 
there was limited range of right shoulder motion and 
tenderness along the lateral aspect of the acromion.  A June 
2005 VA medical record diagnosed right shoulder 
osteoarthritis.  A July 2005 VA x-ray report indicated 
chronic rotator cuff tear with degenerative changes within 
the acromioclavicular and glenohumeral joints.  

At the June 2006 videoconference Board hearing, the veteran 
testified that during service, he underwent weapons training 
and that he was often sore from that training.  The veteran 
testified that he complained to his sergeant regarding 
shoulder pain, and the sergeant told him to suck it up and 
move on.  The veteran also testified that he never went to 
the clinic for the right shoulder pain.  He testified that 
his right shoulder has bothered him since that time.  The 
veteran's wife testified that she recalled bruises on his 
arms from the weapons training and that he had complained 
about his right shoulder since service discharge.   

The Board finds that the competent evidence of record does 
not support service connection for a right shoulder disorder.  
There is evidence of a current diagnosis of right shoulder 
chronic rotator cuff tear and degenerative changes.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Nevertheless, there 
is no evidence of an inservice incurrence.  Hickson, 12 Vet. 
App. at 253 (finding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
Degenerative changes in the right shoulder disorder did not 
manifest within one year of service discharge.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although most of 
the veteran's service medical records were unavailable, the 
service discharge examination was negative for any right 
shoulder disorder, and the veteran stated at the June 2006 
video hearing that he never sought treatment for right 
shoulder injuries during service.  In addition, a December 
1997 VA medical record indicated normal shoulder range of 
motion, sensation to touch, and strength.  The first evidence 
of a right shoulder disorder was in February 1998, over 40 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

Importantly, the evidence does not show that the veteran's 
current right shoulder disorder is related to active military 
service.  In a December 2003 VA record, the veteran stated 
that he injured his right shoulder in a fall the prior 
summer.  Thereafter, in a May 2004 VA record, the veteran 
indicated shoulder pain for six months, that there was no 
injury prior to onset, and that he had no prior shoulder 
problems.  Additionally, even though the veteran stated in a 
May 2004 VA medical record that his shoulder disorder was 
related to weapons training in service, the veteran is not 
qualified to offer such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
veteran is not qualified to offer a medical opinion, but may 
speak to his symptoms, their duration, and their severity).  

Accordingly, as there is no medical evidence of a right 
shoulder disorder in service or arthritis within one year 
subsequent to service, no evidence of a chronic right 
shoulder disorder for approximately 40 years subsequent to 
service, and no medical evidence that relates the veteran's 
current right shoulder disorder to service or to any incident 
therein, service connection for a right shoulder disorder is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

As noted above, the veteran's service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the NPRC in 1973.  As such, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  

At the June 2006 hearing before the Board, the veteran 
indicated that between May 1951 and November 1951, he went to 
the clinic at Fort Knox three times for back pain, and was 
also seen at the clinic at Fort Knox for hip pain during that 
time period.  In the response from NPRC to the RO's request 
for the veteran's service medical records, NPRC stated that 
if the veteran was treated and the RO could supply the 
necessary information, "use M05."  There is no evidence 
that this was accomplished.  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be requested to 
complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data and NA Form 13075, Questionnaire 
About Military Service as such may be 
useful in searching for any records which 
may possibly still exist.  The RO must 
take all other appropriate measures to 
determine if there are any alternative 
records of inservice treatment available, 
to include any sick/morning reports.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  After completing the above actions, 
the RO must readjudicate the veteran's 
claims for entitlement to service 
connection for a back disorder and for a 
bilateral hip disorder, to include as 
secondary to a back disorder.  If the any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


